Citation Nr: 1400456	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Saint Mary's Medical Center (SMMC) in Huntington, West Virginia, from November 30, 2011 to December 2, 2011.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1974 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 letter of determination by the Department of Veterans Affairs (VA) Medical Center (RO) in Huntington, West Virginia, which approved payment for treatment at SMMC on November 28 and 29, 2011, but denied payment for treatment from November 30, 2011 to December 2, 2011.  The Veteran timely appealed that decision.


FINDINGS OF FACT

1.  The Veteran's admission to SMMC on November 28, 2011 was not for his service-connected skin disability, nor is he permanently and totally disabled as a result of his service-connected disabilities.

2.  The Veteran filed his claim for payment within 90 days of discharge from SMMC, he was enrolled with VA in the 24 months preceding his treatment at SMMC, he is financially liable to SMMC for the treatment he received, he has no other health insurance coverage, and he was not injured on the job and has no third-party recourse for payment.

3.  The Veteran's initial treatment with SMMC was due to an emergent condition that a prudent layperson would reasonably believe would be hazardous to life and health if emergency treatment was not sought.

4.  The Veteran was not deemed stable by SMMC officials until discharge on December 2, 2011.

5.  VA medical facilities were not feasibly available to the Veteran from November 30, 2011 through December 2, 2011.



CONCLUSION OF LAW

The criteria for establishing eligibility for reimbursement of unauthorized medical expenses incurred at SMMC from November 30, 2011 to December 2, 2011, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54, 17.120, 17.121, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In light of the favorable decision, discussed below, with regards to the claim for payment or reimbursement for treatment at SMMC from November 30, 2011 to December 2, 2011, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.

Analysis

In the absence of prior appropriate authorization under 38 C.F.R. §§ 17.53 and 17.54, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show:


(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and, 

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

With regards to the Veteran's eligibility under 38 U.S.C.A. § 1728, the Board notes that the Veteran is currently only service-connected as noncompensable for a general skin disability.  The Veteran was treated for a pulmonary condition at SMMC and such was neither due to any vocational rehabilitation program, nor due to or aggravated by his skin disability.  Therefore, the Board finds that the Veteran is not eligible for payment for unauthorized medical expenses under 38 U.S.C.A. § 1728.

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2013).

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.

In this case, the Board finds that the Veteran filed his claim for payment within 90 days of discharge from SMMC.  Furthermore, the Board notes that the Veteran was enrolled with VA in the 24 months preceding his treatment at SMMC, he is financially liable to SMMC for the treatment he received, he has no other health insurance coverage, and he was not injured on the job and has no third-party recourse for payment.  Finally, the Veteran is not eligible for payment under 38 U.S.C.A § 1728, as discussed above.  Thus, the Board concedes that the Veteran meets conditions (e) through (i) under 38 C.F.R. § 17.1002.  

Moreover, the Board finds that SMMC is a hospital that provides emergency medical services, and therefore condition (a) is also met.

Thus, the crux of this case turns on whether conditions (b) the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; and, (d) the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, are met.  The Board finds that they are, by resolving doubt in the Veteran's favor.

Turning to the evidence in this case, the Veteran went to SMMC a little after midnight after developing sudden onset chest pain, which he described as a pressure situation over his chest; he took three sublingual nitroglycerin at home without relief.  The pressure radiated to his neck and he had increased shortness of breath as well as an episode of diaphoresis with the chest pain.  

In the Discharge Summary on November 29, 2011, the Veteran was noted as being admitted due to chest pain and shortness of breath.  It was noted that "VA called and they requested transfer of the Veteran to the VA hospital as he was a patient of theirs, so [SMMC was] going to transfer him there to continue workup of this interstitial lung disease and the pulmonary nodule."  The private doctor noted that the Veteran's chest pain had resolved, and that for his chronic obstructive pulmonary disease (COPD) he was on steroids, antibiotics and breathing treatments.  The Veteran denied any new complaints and he was "happy to be transferred to the VA hospital."  

In an addendum on December 2, 2011, however, it was noted that the Veteran "did not go, as the VA called again, and they refused to take him as an inpatient, so we continued to follow the [Veteran] here along with pulmonary."  He continued to improve and pulmonary said that he could be discharged home and signed off on him.  He was told he needed to follow up with VA and that he was not asymptomatic.  

A February 2012 VA opinion determined that the Veteran's claim could not be favorable because he was at SMMC from November 28, 2011 to December 2, 2011 and that his claim was approved until November 29, 2011, when it demonstrated the Veteran had stabilized.  In a handwritten note, it appears that the VA official stated that "hospital admission did not meet any inpatient criteria.  VA was available as VA is open 24 hours a day."

In his notice of disagreement, the Veteran indicated that he began having chest pains on November 28, 2011 and that the ambulance service called the VAMC and was told to go to SMMC instead.  He noted that he was admitted to SMMC for four days, during which he asked the SMMC staff three times to transfer him to VA.  He was "told by [SMMC staff] to pack [his] belongings three times, and those plans were reversed every time."  He was told that he "was not stable for transfer."  

In his substantive appeal, VA Form 9, the Veteran reiterated that VA initially directed him to SMMC and that he asked for a transfer to VA several times after being admitted to SMMC.  He reported that he "was not free to leave the SMMC and doing so would have resulted in leaving against medical advice."  He further stated

For unknown reasons, the VAMC and SMMC staff physicians disagreed as to the requisite care and release date(s).  I should not bear the cost incurred as a result of such disagreement! . . . If I was deemed medically stable, I should have been either discharged or transferred to the VAMC.  The VAMC was in direct consultation with SMMC on a daily basis and it should have been relayed by the VAMC to either transfer me or release me.

The Board finds that payment is warranted.  First, the Board finds that the initial treatment was for chest pain and shortness of breath.  Given the Veteran's age, the Board finds that a prudent layperson would have reasonably expected that failing to seek emergency medical treatment for those symptoms would have been hazardous to health and life.  Thus, the Board concedes that there was an emergent condition present when he initially began treatment at SMMC on November 28, 2011.  Thus condition (b) of 38 C.F.R. § 17.1002 is met.

However, it does not appear that VA was feasibly available.  The existence of a VA facility does not in and of itself indicate that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Under the provisions of 38 C.F.R. § 17.53, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52, 17.53.

In this case, the Veteran competently and credibly stated that the ambulance was directed to SMMC instead of the VAMC at the VA's request.  On November 29, 2011, however, it appears that VA initially signed off on transfer of the Veteran to their facility.  However, subsequently it appears that VA called back and informed SMMC that the Veteran was not going to be admitted as an inpatient.  The Board assumes that, from what can be gleaned from the record, on November 29, 2011, VA officials believed that the Veteran was stabilized and required outpatient instead of inpatient treatment.  

As the Veteran has stated, and given the fact that SMMC held the Veteran for an additional three days as an inpatient demonstrates, the SMMC officials disagreed with VA's assessment as to the necessity of inpatient versus outpatient treatment.  The Veteran stated that he was declared not stable for discharge by SMMC and that if he left prior to December 2, 2011, then he would have been leaving against medical advice.  This, to the Board, makes perfect sense, as SMMC officials did not discharge the Veteran until December 2, 2011.  The Board further notes that it does not make sense that SMMC officials found the Veteran to be stable on November 29, 2011, but then kept him for three more days after that.

Instead, it appears that VA made a determination over the phone that the Veteran was stabilized enough for discharge; the treating physicians at SMMC disagreed with that assessment and kept the Veteran for three more days.  

The Board finds that the Veteran was not stabilized until December 2, 2011, and also that VA medical facilities were not was feasibly available to the Veteran, as treating physicians at SMMC clearly did not agree with VA's assessment of the Veteran's condition.  If the VA medical facility disagreed with the SMMC officials' determination regarding stability and necessary inpatient treatment, VA was perfectly free to accept the transfer of the Veteran to their facility-as they were going to initially do-and then discharge him from inpatient status upon initial examination after transfer.  Instead, VA refused the transfer of the Veteran.  VA was free to accept transfer of the Veteran, but refused to accept that transfer, making VA not feasibly available and the Veteran could not be "safely transferred to VA or other federal facility," given VA's refusal to accept the Veteran's transfer as an inpatient.

Thus, by resolving doubt in favor of the Veteran, the Board finds that VA facilities were not feasibly available and that the Veteran was not stabilized until SMMC discharged him on December 2, 2011.  

Accordingly, the Board finds that the criteria necessary for payment or reimbursement of unauthorized medical expenses incurred at Saint Mary's Medical Center (SMMC) in Huntington, West Virginia, from November 30, 2011 to December 2, 2011 has been met in this case on the evidence of record.  See 38 U.S.C.A. §§ 1725, 1728; 38 C.F.R. §§ 17.52, 17.54, 17.1002.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).








ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at SMMC in Huntington, West Virginia, from November 30, 2011 to December 2, 2011, is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


